Eccleston, J.,
delivered the opinion of this court.
In this case the chancellor has decided, that a judgment in one county court is not a lien upon land situate in a different county, when such judgment has not been transferred to the county where the land is. In the reasoning and conclusion of the chancellor, on this particular point, we agree with him. And as this necessarily denies the right of the appellants to that portion of the fund claimed by the appellee, the order on which this appeal was taken will be affirmed, with costs to the appellee.
As the record presents no question in regard to the precise time at which a lien attaches, where a fi.fa. is sent from one county to another, wre deem it unnecessary to express any opinion on that point. And the view we have taken of the case renders it unnecessary for us to decide the question, whether the sale and proceedings under the chancellor’s decree had effected a mutation of the property from real to personal estate, at the time the appellants obtained their judgments in Baltimore, so far as to prevent the judgments from operating as liens, even if a judgment in one county is a lien on land in another, where the judgment has not been transferred,
*366A decree will be signed in accordance with this opinion. ■

Order affirmed, with costs to appellee.